EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Wietrzny on 6-7-2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 11, “changes one or more of a location” has been amended to — including an adjustment device that changes one or more of a location —
Claim 6 has been amended as follows:
In lines 1-2, “further including an adjustment actuator coupled to the chassis” has been amended to —wherein the adjustment device includes an adjustment actuator coupled to the chassis —
Claim 7 has been amended as follows:
In line 1, “further including a handle coupled” has been amended to —wherein the adjustment device includes a handle coupled —
Claim 8 has been amended as follows:
In line 2, “is a pivot link” has been amended to — includes a pivot link —
Claim 12 has been amended as follows:
In lines 1-2, “further including an adjustment actuator coupled to the chassis;” has been amended to —wherein the adjustment device includes an adjustment actuator coupled to the chassis;—
Claim 15 has been amended as follows:
In lines 1-2, “further including an adjustment actuator pivotally coupled” has been amended to —wherein the adjustment device includes an adjustment actuator pivotally coupled —
Claim 16 has been amended as follows:
In line 14, “changes one or more of a location” has been amended to — including an adjustment device that changes one or more of a location —
Claim 17 has been amended as follows:
In lines 1-2, “further including an adjustment actuator coupled to the chassis” has been amended to —wherein the adjustment device includes an adjustment actuator coupled to the chassis —
Claim 18 has been amended as follows:
In line 2, “is a pivot link” has been amended to — includes a pivot link —


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671